          Case 3:18-cv-05931-JCS Document 139 Filed 04/30/21 Page 1 of 3




1   TIMBERLY E. HUGHES,
    Plaintiffs in Propria Persona
2   59 Long Bay Road
3
    Akaroa, New Zealand

4                             UNITED STATES DISTRICT COURT
5
                           NORTHERN DISTRICT OF CALIFORNIA
6
    UNITED STATES OF AMERICA
7
             PLAINTIFF
8
    v.                                                 CASE NO. 3:18-cv-5931-JCS
9
    TIMBERLY E. HUGHES
1
             DEFENDANTS
0
    ____________________________________/
1
                         OBJECTION TO PLAINTIFF’S MOTION IN LIMINE
1
             The defendant objects to the plaintiff’s untimely witness and the filing of the
1
    Declaration of Lisa Skelly. It was mentioned by the Plaintiff that this witness was known in
2
    January and this violates Rule 26a(a) and Rule 26F which violates the trial scheduling court
1   order.
3
             The Plaintiff knew of this witness three months ago, the Declaration was signed and
1
    dated on March 19, 2021 when the close of Discovery was March 12, 2021. The Plaintiff
4   sent a copy of the Declaration to the Defendant on April 2, 2021. The plaintiff’s untimely
1   naming of a witness and introduction of new testimony at this time is a contumacious
5   violation of the court’s case management scheduling order under Rule 26(f) and Rule 26(a)

1   regarding the plaintiff’s duties for supplementing the discovery disclosure. Even after this
    court granted an extension of time for Discovery to the Plaintiff, in spite of the defendant’s
6
    objection, the plaintiff again exceeded the extension of time.
1
             The Defendant objects to this witness as it creates a substantial prejudice against
7
    the defense. It is unjust, unfair and in bad faith. The plaintiff's conduct is willfully deliberate,
1
    under-handed and intended to create prejudice or play upon the court’s existing prejudice as
8   demonstrated by its denial of the defendant’s motion for a fair hearing.
1

9
                                                    -1-
          Case 3:18-cv-05931-JCS Document 139 Filed 04/30/21 Page 2 of 3




1          The plaintiff’s motion states that it obtained the software from its developer by a
2   subpoena issued under Rule 45, but fails to include the date upon which the subpoena was

3
    issued. This aspect of discovery was not disclosed as required under Rule 26(a) and the
    plaintiff failed to amend its Rule 26(a) disclosures regarding the discovery of this software,
4
    or the identification of any witness used to authenticate the software. In this case, the
5
    plaintiff failed to disclose or identify this witness as required by the rules and refused to
6
    produce this witness for cross-examination within the discovery time limits established by
7
    the court and agreed upon by the parties.
8
           The defendant was unfairly denied the opportunity to cross-examine this witness
9
    before trial.
1
           The declaration baring Lisa Skelly’s name was not written, contemplated or prepared
0
    by her, it was prepared by an attorney working for the plaintiff.
1
           The words in the declaration itself, and Lisa Skelly herself fail to provide any
1
    testimony that Lisa Skelly had any personal knowledge as to the manner in which the
1
    defendant used the software, or any material facts regarding the defendant’s use of the
2   software.
1
           The defendant never obtained a working copy of any of the software described in the
3   declaration.
1
           The declaration fails to include any testimony regarding the actual software used by
4
    the defendant, but instead states that the software described was the same software used
1   by the defendant; however, Skelly has no possible way of knowing that absolutely no
5   provisions of the software were altered in any way from the version used by the defendant,
1   even though the version numbers may be the same.

6   DATED this 29th day of April, 2021.
1                                                                    ____Timberly E. Hughes_____
7                                                                   Timberly E. Hughes, Defendant

1

8

1

9
                                                  -2-
         Case 3:18-cv-05931-JCS Document 139 Filed 04/30/21 Page 3 of 3




1   TIMBERLY E. HUGHES,
    Defendant in Propria Persona
2   59 Long Bay Road
3
    Akaroa, New Zealand

4                            UNITED STATES DISTRICT COURT
5
                         NORTHERN DISTRICT OF CALIFORNIA
6
    UNITED STATES OF AMERICA
7
          PLAINTIFF
8
    v.                                               CASE NO. 3:18-cv-5931-JCS
9
    TIMBERLY E. HUGHES
1
          DEFENDANTS
0
    ____________________________________/
1

1
                                    CERTIFICATE OF SERVICE
1

2         I Timberly E. Hughes hereby certify that a true and correct copy of the foregoing was
    duly served upon the plaintiff’s attorney of record, David L. Anderson and Nithya Senra, at
1
    the address of P. O. Box 683, Ben Franklin Station, Washington, DC 20044, via first class
3
    mail and online this 29th day of April 2021.
1
    By: Timberly E. Hughes
4

1

5

1

6

1

7

1

8

1

9
                                                   -3-
